Dismissed and Memorandum Opinion filed March 10, 2022.




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-22-00009-CV

                       DESIREE FELICIA SAPP, Appellant1



                       On Appeal from the 189th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2021-76497

                              MEMORANDUM OPINION

       This is an attempted appeal from an order signed December 2, 2021.
Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all pending
parties and claims, the orders remain interlocutory and unappealable until final


       1
         Appellant’s application for temporary restraining order does not appear in the record.
We do not know from whom appellant requested relief in that application. The appellees listed
by the district clerk on appeal dispute that they are the proper parties. We have determined there
is no proper appellee in this appeal. See In re Castellano, No. 01-07-00759-CV, 2009 WL
350628 n.1 (Tex. App.—Houston [1st Dist.] Feb. 12, 2009, no pet.).
judgment is rendered unless a statutory exception applies. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v.
Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). The order appellant is
attempting to appeal is the denial of appellant’s application for a temporary
restraining order. The denial of an application for a temporary restraining order is
an unappealable interlocutory order. See Nikolouzos v. St. Luke’s Episcopal Hosp.,
162 S.W.3d 678, 681 (Tex. App.—Houston [14th Dist.] 2005, no pet.). We have
no jurisdiction except to dismiss this appeal.

      On February 15, 2022, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless appellant
filed a response demonstrating grounds for continuing the appeal on or before
February 28, 2022. See Tex. R. App. P. 42.3(a). Appellant’s response fails to
demonstrate that this court has jurisdiction over the appeal.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.




                                          2